TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00298-CR






Daniel Hernandez, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NO. 0983165, HONORABLE TOM BLACKWELL, JUDGE PRESIDING







A jury found appellant Daniel Hernandez guilty of robbery.  See Tex. Penal Code
Ann. § 29.02 (West 1994).  The district court assessed punishment, enhanced by previous felony
convictions, at imprisonment for forty years.

By two points of error, appellant contends his due process and due course of law
rights were violated by personal attacks on defense counsel by the prosecutor during jury
argument.  When appellant first objected, the court admonished the jury to "take the evidence
from the witness stand."  Appellant's second objection was sustained and he asked for no further
relief.

"[A] defendant's failure to object . . . or . . . failure to pursue to an adverse ruling
his objection to a jury argument forfeits his right to complain about the argument on appeal." 
Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996).  In Cockrell, the court expressly
overruled Romo v. State, 631 S.W.2d 504, 505 (Tex. Crim. App. 1982), on which appellant relies
to excuse his failure to obtain an adverse ruling.  Under Cockrell, no error is presented.

The points of error are overruled and the judgment of conviction is affirmed.



				                                                                      

				Mack Kidd, Justice

Before Chief Justice Aboussie, Justices Kidd and Smith

Affirmed

Filed:   April 13, 2000

Do Not Publish